SHARON KELLER                             COURT OF CRIMINAL APPEALS                                       ABEL ACOSTA
                                            P.O. BOX 12308, CAPITOL STATION                                512™ss,
LAWRENCE E. MEYERS                                AUSTIN, TEXAS 78711
TOM PRICE                                                                                              SIAN R. SCHILHAB
PAU L WOM ACK                                                                                            GENERAL COUNSEL
CHERYL JOHNSON                                                                                            512-463-1597
MIKE KEASLER

BARBARA P.   HERVEY

CATHY COCHRAN

ELSA ALCALA

 JUDGES




                                                     October 23, 2014

          Red River County District Clerk
          County Courthouse
          Clarksville, Texas 75426

                         RE:     Billy Ray Bryant
                                 Trial Court Number CR 01125
                                 Case Number WR-74,973-01
          Dear Clerk:


                  Enclosed please find the order of the Court requesting Defense Exhibit #2 (a cassette
          audio recording) in the above referenced cause. You may send a certified copy in lieu of the
          original.

                  Please call if you have any questions.

                                                           Sincerely,

                                                           Abel Acosta



                                                  By:.
                                                         /John Brown
                                                          Chief Deputy Clerk




                         Supreme Court Building, 201 West 14th Street, Room 106, Austin, Texas 78701
                                             website: www.cca.courts.state.tx.us
             IN THE COURT OF CRIMINAL APPEALS
                                        OF TEXAS


EX PARTE BILLY RAY BRYANT                                   CAUSE NUMBER WR-74,973-01




                                            ORDER


       The above styled and numbered cause is before this Court in Cause No. CR01125 from

the 102nd District Court of Red River County.

       The Court is of the opinion that Defense Exhibit #2 (audio cassette recording) should be

inspected. Pursuant to Tex. R. App. 34.6(g)(2), the District Clerk of Red River County is

ordered to file Defense Exhibit #2 with the Clerk of this Court on or before the 30th day of

October, 2014.

       IT IS SO ORDERED THIS THE 23rd DAY OF OCTOBER, 2014



                                          PER CURIAM


EN BANC


DO NOT PUBLISH